Allowable Subject Matter
Claims 1-7 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show a cooler having a portion of the tank that is overlapped by the cold plate when viewed along the first direction, a portion of the pump that is overlapped by the cold plate when viewed along the first direction and the pump chamber that is spaced away from and outside of the tank chamber; the pump chamber accommodates a rotating body that transfers the refrigerant; and a portion of the outer tank surface and a portion of the outer pump surface are opposed to one another in the horizontal direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached PTO form 892.

    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
3/12/2022